DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 14/823227, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation “comprises plurality of openings” in lines 1-2. It appears that this limitation should read -- comprises a plurality of openings--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of openings and the regions of thinner material in the second partial region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The plurality of openings and regions of thinner material have only been previously recited in the first partial region.
	Claim 15 recites the limitation "the plurality of openings" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the regions of thinner material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 16 recites the limitation “a midsole” in line 1. It is not clear if this limitation is the same as the cushioning element previously recited in claim 1, or a distinct element. For purposes of examination the midsole recited in claim 16 appears to be the same element as the cushioning element of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,925,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.

Claims 1, 3, 4, 6, 9-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,930,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.
17/154481
US 10,925,347
US 9,930,928
1
1, 9, 13, 15, 17, 18
1, 9
2
2

3
3
4

4
5
5
5, 16, 19

6
6, 14, 21
14
7
7, 20

8
8, 20

9
1, 13, 17
1
10
10, 17
8
11
11, 17
8
12
13
3
13

3
14

3
15
13
3
20
12
12


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 20150313310), herein Okamoto, in view of Portzline et al. (US 2011/0283560), herein Portzline.
Regarding claim 1, Okamoto discloses a sole for a shoe comprising a first partial region (heel region) and a second partial region (forefoot region); a cushioning element (sole body and mesh sheet 5), wherein the cushioning element is arranged within at least a portion of the first partial region and within at least a portion of the second partial region; and a protection element (protrusions 3 and connections 30) arranged within at least a portion of the first partial region and within at least a portion of the second partial region, wherein the protection comprises a greater bending stiffness in the first partial region than in the second partial region (due to bendable region g; paragraph 0086). (paragraphs 0072-0074, 0086, 0088, 0094; Fig. 1, 3-5, 9)
	Okamoto does not disclose that the cushioning element comprises randomly arranged particles of expanded material. Portzline teaches a sole for shoe having a cushioning element (midsole) comprised of randomly arranged particles (pellets) of expanded material. The material may be thermoplastic polyurethane (paragraphs 0034, 0036, 0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make the cushioning element of randomly arranged particles of an expanded material, such as thermoplastic polyurethane in order to easily form a sole having multiple densities.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Okamoto discloses that the protection element is arranged beneath the cushioning element and directly at the cushioning element (Fig. 9).
Regarding claims 3 and 4, Okamoto discloses that the sole further comprises a midsole, and the cushioning element forms at least a portion of the midsole. The sole further comprises an outsole, and the protection element forms at least a portion of the outsole.

Regarding claim 7, Okamoto discloses that the cushioning element further comprises a reinforcing element (mesh sheet 5).
Regarding claim 8, Okamoto discloses that the reinforcing element extends into the first partial region and the second partial region.
Regarding claim 9, Okamoto discloses that the protection element comprises at least one first protrusion and at least one second protrusion (protrusions 3) that at least partially presses into the cushioning element when the wearer treads down on the sole (paragraph 0094; Fig. 1).
Regarding claims 10 and 11, Okamoto discloses that the first partial region extends on at least a portion of a medial side of the sole and the second partial region extends on at least a portion of a lateral side of the sole (Fig. 1).
Regarding claim 12, Okamoto discloses that the protection element comprises a plurality of openings (Fig. 1).
Regarding claim 13, Okamoto discloses that the protection element comprises regions of thinner material (connections 30; Fig. 9).
Regarding claims 14 and 15, Okamoto discloses that the protection element comprises a plurality of openings and regions of thinner material in the first partial region and the second partial region, wherein on average, the plurality of openings and the regions of thinner material in the second partial region occupy a larger area than the plurality of openings and the regions of thinner material in the first partial region (due to region g which has a larger area than the other openings; Fig. 1).

Regarding claim 17, Okamoto discloses that the cushioning element is one integral piece (Fig. 3, 4). 
Regarding claim 18, Okamoto discloses that the cushioning element comprises two or more separate partial elements (sole body and mesh sheet).
Regarding claim 19, Okamoto discloses that the two or more separate partial elements are connected by glue, a weld, or fusion (paragraph 0087).
Regarding claim 20, Okamoto discloses a shoe with a sole according to claim 1 (Fig. 5).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Portzline, as applied to claim 1, further in view of Bates (US 4,364,189).
	The combination of Okamoto and Portzline does not disclose that the cushioning element has a greater density in the first partial region. Bates teaches a sole having a cushioning element (midsole 12) and a protection element (outsole 16). The cushioning element has a greater density on a first partial region (portion 34, located at the heel end) than in a second partial region (layers 36, 38), providing improved shock absorption and lateral stability to the sole (column 2, lines 42-67; column 3, lines 7-17; Fig. 2, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a greater density in the first partial region of Okamoto, as taught by Bates, in order to provide improved shock absorption and lateral stability to the sole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732